Citation Nr: 1432085	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  11-10 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for the service-connected bipolar disorder, prior to June 16, 2011.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The Veteran served on active duty from February 2003 to August 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision issued by the RO.

In this appeal, the RO has awarded staged ratings for the service-connected bipolar disorder, with a 100 percent rating assigned beginning on June 16, 2011. 

However, as higher ratings for this disability are available prior to June 16, 2011, as noted on the title page, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for higher ratings for this stage remain viable on appeal. Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The RO also combined the Veteran's claim of service connection for anxiety and insomnia as part of the rating assigned for the Veteran's bipolar disorder.

The RO also awarded service connection for fasciculation syndrome, representing a full grant of this matter previously on appeal.  Accordingly, it is no longer before the Board for the purpose of appellate disposition.  

In a statement dated in May 2013, the Veteran also withdrew his appeal as to the matters of service connection for gastritis and herpes simplex, and these matters too are no longer before the Board. 

The Veteran also withdrew his request for a videoconference hearing with Board.  

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals additional VA outpatient treatment records dated through April 2012 that have been reviewed by the RO and Board in conjunction with the current appeal.



FINDING OF FACT

For the period of the appeal prior to June 16, 2011, the service-connected bipolar disorder is shown to have been productive of a disability picture that more nearly approximated that of total occupational and social impairment.


CONCLUSION OF LAW

Prior to June 16, 2011, the criteria for the assignment of an increased evaluation of 100 percent for the service-connected bipolar disorder were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130 including Diagnostic Code 9432 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The claim of increased initial rating for service-connected bipolar disorder has been considered with respect to VA's duties to notify and assist.  

The Board herein grants a 100 percent schedular disability rating for bipolar disorder throughout the entire rating period on appeal, which is a complete grant of the benefits sought.  

Given the favorable outcome, no conceivable prejudice to the Veteran could result from this decision with respect to this issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Accordingly, a discussion of VA's duty to notify and assist is not required at this time.


General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Here, as the RO has already assigned staged ratings for the Veteran's bipolar disorder, the Board will consider the propriety of the rating for the remaining stage on appeal, as well as whether any further staged rating of the disability is warranted.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R.§ 3.321(b)(1).  

Analysis

Historically, the RO granted service connection for bipolar disorder in a March 2010 rating decision.  An initial 30 percent rating was assigned beginning on August 25, 2009.  The Veteran appealed the assignment of this rating.  

As noted, in April 2012, during the course of the appeal, the RO increased the rating to 100 percent, effective on June 16, 2011 (the date of VA examination reflecting an increase in symptomatology).  

Accordingly, as noted, Board will only discuss the period of the appeal prior to June 16, 2011.

The rating for the service-connected bipolar disorder has been assigned pursuant to Diagnostic Code 9432.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Under the General Rating Formula a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

At the outset, the Board notes that, in addition to a service-connected bipolar disorder, the medical evidence reflects diagnoses of other psychiatric disorders. Where it is not possible to distinguish the effects of nonservice-connected conditions from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

As it is possible to distinguish the symptoms from the Veteran's various psychiatric disorders, and consistent with the RO's action, the Board has considered all of his psychiatric symptoms in evaluating his service-connected bipolar disorder.

The service treatment records reflect that the Veteran was hospitalized in September 2008 with reported symptoms of "electric shock sensations" and continued symptoms of mania.  He reported that, since his first anxiety episode in 2005, he had seen a figure that looked like Christopher Columbus approximately 6 to 8 times. He had been non-compliant with medication, but realized that medication was necessary to help return to a "normal life."  He noted that he had felt really down regarding his loss of function.  It was noted that he had a past diagnosis of major depressive disorder single episode.  

The previous treatment records also reflected findings of anxiety and insomnia.  He was diagnosed with bipolar disorder type I, manic, severe with psychotic features and mood-congruent delusions.  The examiner assigned a current GAF score of 35, with a high score of 69 over the past year.  The examiner, a staff psychiatrist, indicated that he did not think the Veteran's level of functioning was compatible with continued military service.  

The treatment records from the William Beaumont Army Medical Center dated shortly after the Veteran's discharge from service noted that the Veteran was diagnosed and treated for bipolar disorder.  He was advised to continue with medications during his transition from service.  He reported having paranoid ideation at time and described a recent incident when he saw some sort of white, angelic vision whispering to him while he was trying to fall asleep.  He was not sure if it was a hallucination or dream.  

An October 2009 psychiatric evaluation from private psychiatrist Dr. P. indicated that the Veteran's thought processes were clear and that there was no indication of hallucinations, delusions, paranoid ideation, suicidal ideation, homicidal ideation or obsessive-compulsive symptoms.  He was noted to be alert and oriented with good memory and average attention, concentration, judgment, and insight.  He was diagnosed with bipolar disorder, and a GAF score of 40 was assigned.  

On VA examination in December 2009, the Veteran reported that he did well in the military, but then suffered from a depressive incident in 2005 and was hospitalized and treated with medication.  Then in 2008, while stationed in Japan, he began working many hours and getting little sleep, but found that he still had excessive energy.  Then he had an incident when he followed a Japanese National, whom he thought had been following him.  He was subsequently treated in mental health and diagnosed with bipolar disorder with a tendency to psychosis.  

The Veteran indicated that he had not been employed since his discharge from service.  He lived with his wife, 3 children, and mother-in-law.  He was expecting his fourth child.  He reported that it had been difficult for his wife and family to deal with his mood swings and dysfunction, noting that it was like his wife "had 4 kids, including me."

The Veteran endorsed having symptoms of mood dysregulation in the form of episodic depression and anxiety, occasional passive self-harm thoughts, marital and family stress, inability to resume full-time employment, episodic suspiciousness toward others, social isolation, and preoccupation with thoughts of failure and loss of function.  The frequency of these symptoms was several times weekly to daily, and they were generally moderate to occasionally severe in intensity.

The Veteran reported that he was discharge from service with a diagnosis of fibromyalgia, although the examiner noted that he likely could have been medically retired for bipolar illness, if the Medical Board had chosen to focus on this disorder.  He did not report feeling capable to assume employment at that time, due to incapacitation of his physical and emotional conditions.

With respect to treatment, the Veteran reported being seen by a private psychiatrist and beginning VA outpatient mental health treatment later in December 2009. In service, he received individual therapy, psychiatry follow-up, and medication management.  He reported taking four different medications for treatment.  

The examiner noted that the Veteran's thought process or communication skills appeared to be within normal limits, although he reported still having some thought dysfunction.  He denied having any symptoms of delusions or hallucinations, and none were apparent during clinical interview.  

With respect to inappropriate behavior, the examiner noted the Veteran's experience in service when he followed someone and added that the Veteran still had some suspicious feelings at times, but had not done anything inappropriate.  

The Veteran denied having any current active suicidal or homicidal ideation, plan, or intent.  However, he did report recurrent passive thoughts of self-harm, particularly when he was in a depressed phase of mood.  He noted that his depression was "so painful" that he "wished it would end" and generally isolated himself when he felt that way.  But he indicated that he thought of his children and would not do anything to harm himself.  

The examiner noted that the Veteran appeared to be able to maintain personal hygiene and basic activities of daily living to a reasonable degree, but it took his wife's encouragement and reminders to keep him motivated to attend to these tasks.  

The Veteran was noted to be alert and oriented in all spheres, and his short and long term memory was without gross deficits.  However, he reported mild to moderate difficulty with attention span, concentration and short-term memory in routine, everyday events.  

While the Veteran did not report any history of obsessive or ritualistic behaviors, he did endorse being overly preoccupied with thoughts of failure and of loss of function when he experienced depression.  His speech was slow and soft in rate, tone, and inflection, but it was also logical and well oriented.  

The Veteran also endorsed having recurrent episodes of acute anxiety, at times related to taking his medication.  He reported periods of intense anxiety during the past when his emotional symptoms were more acute.  The examiner noted that his symptoms were not fully consistent with symptoms of panic disorder.  

The examiner further noted that the Veteran presented with a depressed mood and congruent sad affect.  He reported having periods of seemingly overwhelming depression when he lost motivation, felt isolative, grieved about his loss of function, felt like a failure, and had passive self-harmful thoughts.  He described his depressed periods as more difficult to cope with than his more manic periods, frequently using the word "painful" to describe the experience.

The Veteran did not display any unusual impulse control problems.  He did have chronic sleep disturbances dating back to 2005.  He reported having erratic difficulty falling asleep and nocturnal awakening during sleep.  He reported having occasional troubling dreams, sometimes about military service events.  He indicated that he might get up to 4 or 5 hours of consecutive sleep, but this was unpredictable.  He noted that he was frequently fatigued the day following a poor night's sleep.  

The examiner diagnosed bipolar I disorder, most recent episode manic, severe, with psychosis, and assigned a GAF score of 55.  

A January 2010 VA mental health treatment report reflected that the Veteran presented with complaints of irritability, mood swings, delusion and hallucinations, and labile affect.  He denied suicidal or homicidal plants at the time.  Objectively, he was not in acute distress and was alert and oriented in all spheres.  His speech was low in rate and tone.  His mood was described as angry, and his affect was noted to be labile, paranoid and delusional.  He denied hearing voices or seeing thing.  Judgment and insight were noted to be poor.  With respect to impulse control, the examiner noted a history of anger.  A diagnosis of bipolar disorder type I, depressed type, and a GAF score of 60 were assigned.

A January 2010 VA biopsychosocial assessment noted that the Veteran reported that he was diagnosed with bipolar I disorder with psychotic features.   The Veteran stated that he did not sleep and that his mind went really fast.  He complained of an "energy going through his skin."  He felt as though people were following him at times.  He reported audiovisual hallucinations.  He stated that he felt ashamed of the person he had become because of his illness.  He noted that he began seeing a private psychiatrist, but wanted to get treated at VA because his current one "made him mad."  

With respect to his family, the Veteran indicated that his relationship with his wife was stressed, but noted that his wife was his better half.  He stated that it had been difficult for her to cope with his condition.  He also described his relationship with his mother-in-law as difficult.  

The examiner diagnosed bipolar I disorder, severe with psychotic features by history, and assigned a GAF score of 55.

In a written statement dated in May 2010, the Veteran's wife wrote that she had witnessed the Veteran's behavior changes over the years.  She noted that he used to be happy, active and enthusiastic, but now was depressed and anxious and suffered from mood swings.  She described seeing incidents of paranoia and anger, and noted that his behavior was unpredictable.  She also described an incident during which she woke up and witnessed the Veteran talking at the wall.  When she asked him what he was doing, he said he was talking to Christopher Columbus.  She also noted that he made candles because he thought that people were "listening in through the light bulbs."  He also frequently thought people were following them.  She noted that he experienced racing thoughts and often expressed to her that he would rather die than feel the way that he did.

The Veteran's father also submitted a statement that discussed the Veteran's problems with insomnia, anger and anxiety.  He noted that he son had expressed to him that he did not want to live any longer with this illness.

In another written statement, the Veteran's sister wrote that the Veteran had lost interest in everyday activities and things he used to enjoy such as music.  She noted that he also suffered from insomnia and had occasional suicidal ideation without a particular plan.  She noted that he had panic attacks and became angry and irritable within minutes for no apparent reason.  She also noted that he had a lot of racing thoughts.

A March 2010 VA mental health treatment note indicated that the Veteran reported feeling angry and frustrated.  He noted taking medication, but having his mood remain the same.  He complained of seeing shades of an intense light, though he denied hearing voices or suicidal/homicidal ideation.  

On mental status examination, the Veteran was noted to be alert and oriented with an angry/hostile/frustrated mood and affect.  Judgment was noted to be impaired, but he was compliant with medication.  His impulse control was noted to be fair.  An assessment of bipolar disorder with mixed features was indicated.  

On VA mental health treatment in April 2010, the Veteran reported feeling anxious and wanting to run away.  He denied hearing voices, but complained of seeing things.  He noted that he had very realistic dreams.  

On mental status examination, the Veteran was oriented and alert.  His mood was anxious.  He denied suicidal or homicidal thoughts at that time.  His insight and judgment was described as fair.  

A treatment report from the William Beaumont Army Medical Center dated in August 2010 reflected that the Veteran reported having difficulties with getting motivated to do things outside the home.  He felt that his medication was not working for him but was afraid to change because he was worried about the side effects of adjustment.  

In a May 2011 statement, the Veteran's treating psychiatrist, Dr. J., noted that the Veteran had been under his care since June 2010 with a diagnosis of bipolar disorder.  He was receiving psychotherapy and took medication.  Dr. J. noted that, due to the nature of the Veteran's illness and condition, he was unemployable and unable to perform any gainful activities.  

On VA examination in June 2011, the Veteran endorsed having depression, racing thoughts, and decreased need for sleep.  It was noted that the Veteran was not working and was on disability due to medical and psychiatric disorders.  

The Veteran reported that he was married since 2002 and had 4 children.  He had no social outlets outside of the home and did not participate in any leisure pursuits.  He reported having several physical altercations since leaving service.  

The examiner noted that the Veteran had moderate cognitive dulling and sometimes had difficulty finding words.  He denied delusions, hallucinations, inappropriate behavior, or suicidal ideation.  He was able to maintain minimal personal hygiene and other basic activities of daily living.  The examiner noted that the Veteran was alert and oriented, but had mild memory loss.  He denied obsessive or ritualistic behaviors.  

The examiner indicated that the Veteran did have irrelevant, illogical, and obscure speech patterns.  He experienced severe, periodic panic attacks during which he was unable to function.  With respect to depression, it was so severe that he was unable to get out of bed most days.  

As regards anxiety, the examiner noted that the Veteran was aggressive with health care professionals and when his family attempted to escort him to appointments.  He had been transferred from another psychiatrist's service due to aggression and non-adherence to treatment.  He had impaired impulse control, and the examiner noted that the Veteran reported assaulting a stranger with a knife in front of his children.  The Veteran also described having nightly sleep difficulties.  

The examiner diagnosed bipolar disorder, most recent episode mixed, severe without psychotic features, and assigned a GAF score of 45.  He noted that the Veteran had total occupational and social impairment due to his mental disorder's signs and symptoms.  In so finding, the examiner noted that the Veteran was severely aggressive, unable to adhere to medical treatment, and unable to get out of bed some days. 

Collectively, the aforementioned medical evidence reflects that, both prior to and since June 16, 2011, the service-connected bipolar disorder had been manifested by difficulty sleeping and insomnia, racing thoughts, severe mood swings, paranoia, delusions and hallucinations, irritability, anger, panic attacks, anxiety,  suicidal ideation, depression, isolative behavior and social withdrawal.  The VA examiner and the Veteran's private treating psychiatric found the Veteran's bipolar disorder to be productive of total occupational and social impairment.

While the Veteran has not demonstrated rated all of the symptoms listed in the rating formula as indicative of a 100 percent rating, the Board finds that his overall symptomatology picture-particularly, severe mood swings and aggression, delusions and hallucinations, depression to the level that it prevented him from getting out of bed, anxiety, suicidal ideation, memory problems, and social isolation-more closely equated with total occupational and social impairment over the period of the appeal.    

While the VA examination conducted prior to June 2011 did not appear to reflect as serious of symptomatology as indicated on later examination, the symptomatology discussed in all examinations has been largely the same and consistent with the Veteran's psychiatric episodes in service and well as his family members' descriptions of his symptoms.  These records combined suggest that the severity of the Veteran's bipolar disorder had been consistent since discharge from service.  

Thus, in reviewing the entire record, the Board finds that the service-connected bipolar disorder was productive of a disability picture that more nearly approximated the criteria for a 100 percent rating, for the period prior to June 16, 2011.  

Accordingly, on this record, an initial rating of 100 percent for the service-connected bipolar disorder for the period prior to June 16, 2011, is granted.  


ORDER

An increased initial rating of 100 percent for the service-connected bipolar disorder, prior to June 16, 2011, is granted, subject to the regulations applicable to the payment of monetary benefits.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


